PER CURIAM:
By our order on petition for rehearing in Steelmet, Inc. v. Caribe Towing Corp., 779 F.2d 1485 (11th Cir., 1986) we held that for causes of actions arising before October 1, 1982 the law of Florida permitted a direct action against a maritime insurer.1 In each of these cases the cause of action arose before October 1, 1982, and the district court dismissed each on the ground that no direct action could be brought. The judgments must be reversed.
In at least some of these cases the defendant asserted an alternative ground of dismissal based on a contention that it was a reinsurer and not subject to direct action as such. The district court did not reach this issue, and we decline to do so.
REVERSED.

. In the same situation, and on the basis of Steelmet, we have reached the same result. State Establishment for Agricultural Product Trading v. M/V Wesermunde (Unpub. opin., 11th Cir., 2/25/86).